Citation Nr: 0808316	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an effective date earlier than July 11, 2006, 
for the grant of a 40 percent rating for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to December 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, 
Maine, which, in pertinent part, continued the 20 percent 
rating for lumbosacral strain.  In September 2006, the RO 
awarded a 40 percent rating for lumbosacral strain, effective 
July 11, 2006.  The veteran requests an effective date 
earlier than July 11, 2006, for the grant of a 40 percent 
rating for lumbosacral strain.

In February 2008, the veteran testified during a hearing via 
videoconference before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record. 


FINDINGS OF FACT

1.  On January 18, 2005, the veteran filed a claim for an 
increased rating for lumbosacral strain.

2.  In a September 2006 rating action, the RO awarded the 
veteran a 40 percent rating for his lumbosacral strain, 
effective July 11, 2006.

3.  The February 2005 VA examination provides evidence from 
which it is factually ascertainable that, as of January 18, 
2005, the date of the veteran's claim for an increased 
rating, repetitive range of motion testing caused additional 
limitation of motion in flexion due to pain and fatigue 
equivalent to 30 degrees or less.

4.  There is no medical evidence within one year prior to 
January 18, 2005, from which it could be factually 
ascertainable that a 40 percent evaluation for the service-
connected back disability is warranted.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an effective date of January 18, 2005, for the award of a 
40 percent rating for lumbosacral strain have been met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of RO letters dated in January 2005 and July 2007.  These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate claims for an 
increased rating and an earlier effective date; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) requesting 
the veteran provide any evidence in his possession that 
pertains to his claim.  A March 2006 RO letter advised the 
veteran of how VA assigns disability ratings and effective 
dates and complies with the holding of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  After each letter, the veteran and 
his representative were afforded full opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence before readjudicating 
the claim in September 2006 (as reflected in the SSOC).  Any 
failure on VA's part in not completely fulfilling the VCAA's 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 
(2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, and reports of VA examination are associated 
with the claims file.  Additionally, the veteran presented 
testimony at a Board hearing in support of his claim and the 
hearing transcript is of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Merits of the Claim

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).

Review of the claims file reveals that the veteran filed a 
claim for increase for his lumbosacral strain on January 18, 
2005.  In a September 2006 rating decision, the RO increased 
the rating for lumbosacral strain from 20 to 40 percent, 
effective July 11, 2006.  The increase was based on a July 
11, 2006 VA examination report that, according to the RO, was 
the first indication of an increase in the severity of the 
veteran's lumbosacral strain symptoms.  

The Board notes that an effective date earlier than July 11, 
2006 is possible if there is medical evidence from which it 
is factually ascertainable that an increase in disability had 
occurred within one year prior to the January 18, 2005 claim.  
38 C.F.R. § 3.400(o)(2).  Considering the claim in light of 
this legal authority, the Board finds that, affording the 
veteran the benefit of the doubt, an effective date of 
January 18, 2005, for the grant of a 40 percent rating for 
lumbosacral strain is warranted.

The veteran is currently rated for his lumbosacral strain 
using Diagnostic Code 5237.  Regulations pertaining to the 
criteria for evaluating disabilities of the spine under 
Diagnostic Code 5237 provide for evaluations with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is granted if the veteran has unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see 38 C.F.R. §§ 4.40, 4.45, 4.59.

On February 2005 VA examination, the veteran reported that he 
had pain in his back that rated as a four out of 10 on a good 
day and a 25 out of 10 on a bad day.  He estimated that he 
had a flare of back pain 10 to 15 days per month.  Physical 
examination revealed no swelling or spasm on the back.  He 
had tenderness to palpation from L1 to S1.  Forward flexion 
of the lumbar spine was to 45 with an endpoint of pain, 
extension was to 10 with an endpoint of pain, and bilateral 
lateral extension was to 15 with an endpoint of pain.  He was 
unable to rotate due to pain and negative Romberg.  He had 
difficulty putting on his shoes and moccasins.  Straight leg 
raises were to 35 degrees bilaterally out of 90 degrees with 
an endpoint of pain.  Muscle strength was normal bilaterally.  
Deep tendon reflexes were slightly diminished and equal in 
the bilateral lower extremities.  Pedal pulses were absent.  
He had full sensation to the bilateral lower extremities to 
light touch.  With repetitive stress testing while holding a 
five-pound weight, he could complete only one out of 15 
requested forward flexions to 40 degrees limited by pain and 
fatigue, with pain being the predominant factor.  No weakness 
or incoordination was noted.

In February 2008, the veteran testified that from January 
2005 when he filed his increased rating claim to the time of 
the July 2006 examination, he experienced worsening back 
symptoms to include pain and pain on bending.  

The Board notes that the February 2005 VA examination shows 
that with repetitive range of motion testing, the veteran was 
only able to complete one forward flexion motion to 40 
degrees and the motion was limited by pain and fatigue.  
Therefore, the record indicates that with repetitive range of 
motion testing, the veteran has functional limitation due to 
pain and fatigue which is equivalent to limitation of flexion 
to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 
5237.  Applying the provisions of DeLuca and considering the 
veteran's functional limitation due to pain and repetitive 
motion, as shown on the February 2005 VA examination, the 
Board finds that the veteran's symptoms of lumbosacral 
strain, as of January 18, 2005, are more consistent with a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237; 
DeLuca, 8 Vet. App. at 204-7; 38 C.F.R. §§ 4.40, 4.45, 4.59; 
38 C.F.R. § 4.7 (2007) (providing that when a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned).  
Regarding a rating in excess of 40 percent, such a rating 
requires ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  As the veteran is not shown to have 
ankylosis of the lumbar spine, a rating in excess of 40 
percent is not warranted.  In addition, there is no evidence 
of any separately ratable neurological abnormality.

There is no medical evidence shown within one year prior to 
the receipt of the veteran's claim on January 18, 2005 from 
which it could be factually ascertainable that the criteria 
for a 40 percent rating were met.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the medical evidence and the veteran's testimony noted 
above, and affording the veteran the benefit of the doubt, 
the Board finds that an effective date of January 18, 2005, 
the date of the veteran's claim for an increased rating, for 
the assignment of a 40 percent rating for lumbosacral strain, 
is warranted.  See 38 C.F.R. § 3.400(o)(2).

(CONTINUED ON NEXT PAGE)





ORDER

An effective date of January 18, 2005, for the award of a 40 
percent rating for lumbosacral strain is granted, subject to 
the legal authority governing the payment of compensation 
benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


